Case: 21-10959     Document: 00516430982         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-10959                        August 12, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Quarrentin Jawhitney Lynn Holmes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 2:20-CR-107-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Quarrentin Jawhitney Lynn Holmes entered a conditional guilty plea
   to count 2 of an indictment charging him with possession with intent to
   distribute methamphetamine. In this appeal, he challenges the district
   court’s order denying his motion to suppress evidence seized during a traffic


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10959      Document: 00516430982           Page: 2     Date Filed: 08/12/2022




                                     No. 21-10959


   stop. He contends that questions posed to him by a state trooper during and
   after the traffic stop were improper ab initio under the totality of the
   circumstances because they did not actually relate to a reasonable suspicion
   and because they unconstitutionally prolonged the stop.
          “On appeal of the denial of a motion to suppress, [we review] the
   district court’s fact findings for clear error and its legal conclusions de novo.”
   United States v. Rounds, 749 F.3d 326, 337 (5th Cir. 2014). Whether there is
   sufficient evidence to support reasonable suspicion is a question of law
   subject to de novo review. United States v. Nelson, 990 F.3d 947, 952 (5th
   Cir.), cert. denied, 142 S. Ct. 490 (2021). Evidence is viewed in the light most
   favorable to the prevailing party, here, the Government, and a “ruling to
   deny a suppression motion should be upheld if there is any reasonable view
   of the evidence to support it.” Id. (internal quotation marks and citation
   omitted).
          The protection of the Fourth Amendment “extends to vehicle stops
   and temporary detainment of a vehicle’s occupants.” United States v.
   Andres, 703 F.3d 828, 832 (5th Cir. 2013).          Holmes had a reasonable
   expectation of privacy in the rental car he was driving. See Byrd v. United
   States, 138 S. Ct. 1518, 1524 (2018).
          A traffic stop is more analogous to a Terry stop than to a formal arrest.
   Rodriguez v. United States, 575 U.S. 348, 354 (2015); see also Terry v. Ohio, 392
   U.S. 1 (1968). As with Terry stops, “the tolerable duration of police inquiries
   in the traffic-stop context is determined by the seizure’s ‘mission’—to
   address the traffic violation that warranted the stop and attend to related
   safety concerns.” Rodriguez, 575 U.S. at 354 (internal citations omitted). A
   traffic stop “may last no longer than necessary to address the traffic violation,
   and constitutional authority for the seizure ‘ends when tasks tied to the traffic
   infraction are—or reasonably should have been—completed.’”                United




                                           2
Case: 21-10959      Document: 00516430982           Page: 3    Date Filed: 08/12/2022




                                     No. 21-10959


   States v. Reyes, 963 F.3d 482, 487 (5th Cir. 2020) (quoting Rodriguez, 575 U.S.
   at 354).
          “[T]he     Fourth     Amendment       tolerat[es]    certain   unrelated
   investigations that [do] not lengthen the roadside detention.” Rodriguez, 575
   U.S. at 354; see also Arizona v. Johnson, 555 U.S. 323, 333 (2009). Crucially,
   “[i]f the officer develops reasonable suspicion of [additional criminal]
   activity in the course of the stop and before the initial purpose of the stop has
   been fulfilled, then the detention may continue until the new reasonable
   suspicion has been dispelled or confirmed.” Reyes, 963 F.3d at 487-88
   (internal quotation marks and citation omitted).
          Holmes asserts that the district court should not have considered:
   (1) the trooper’s training and experience; (2) his travels to a drug-trafficking
   hub (Phoenix) and along a known drug-trafficking corridor (Interstate 40);
   (3) his nervousness; (4) his use of a rental car rented by a third party;
   (5) inconsistencies with respect to his travel plans; and (6) his failure to
   mention a recent drug-trafficking arrest. He asserts that the traffic stop
   should not have been prolonged while the rental agreement was obtained.
   These contentions are without merit.
          Courts examine the totality of the circumstances in determining if an
   officer had reasonable suspicion. Reyes, 963 F.3d at 488. Facts that appear
   innocent when viewed in isolation can contribute to reasonable suspicion
   when viewed collectively. United States v. Arvizu, 534 U.S. 266, 277 (2002).
   Officers are permitted “to draw on their own experience and specialized
   training to make inferences from and deductions about the cumulative
   information available to them that might well elude an untrained person.” Id.
   at 273 (internal quotation marks and citation omitted); see also Kansas v.
   Glover, 140 S. Ct. 1183, 1190 (2020) (recognizing that the specialized training




                                          3
Case: 21-10959      Document: 00516430982           Page: 4     Date Filed: 08/12/2022




                                     No. 21-10959


   and experience of law enforcement officers plays a significant role in criminal
   investigations); Reyes, 963 F.3d at 489 & n.7.
          Pertinent to this case, we have stated that “travel along known drug
   corridors [is] a relevant—even if not dispositive—piece of the reasonable
   suspicion puzzle.” United States v. Smith, 952 F.3d 642, 649 (5th Cir. 2020).
   During a traffic stop, officers may also ask for rental documents, run
   computer checks, and “ask about the purpose and itinerary of a driver’s
   trip.” United States v. Brigham, 382 F.3d 500, 508 (5th Cir. 2004) (en banc).
   A defendant’s use of a rental car, among other facts, is supportive of an
   officer’s reasonable suspicion for extending a traffic stop. See United States
   v. Glenn, 931 F.3d 424, 429 (5th Cir. 2019). “Nervous behavior is . . .
   supportive of a reasonable suspicion.” United States v. McKinney, 980 F.3d
   485, 495 (5th Cir. 2020). Inconsistent stories, especially when combined
   with other factors, can give rise to reasonable suspicion. United States v. Pack,
   612 F.3d 341, 358 (5th Cir.), modified on denial of reh’g, 622 F.3d 383 (5th Cir.
   2010); see also United States v. Gonzalez, 328 F.3d 755, 758 (5th Cir. 2003)
   (listing prior arrest for drug trafficking as a factor supporting reasonable
   suspicion).
          We have carefully reviewed the record and the arguments of the
   parties and have no difficulty in holding that that the district court did not err
   in determining that, under the totality of the circumstances, the facts
   articulated by the trooper justified Holmes’s continued detention. See Reyes,
   963 F.3d at 487-88. The district court’s judgment is AFFIRMED.




                                           4